PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/582,254
Filing Date: 25 Sep 2019
Appellant(s): Dory et al.



__________________
Tony Zhang
For Appellant


EXAMINER’S ANSWER





07/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	Claims 1-3, 5-6, 8-10, 12-14, 16-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bian (US 2011/0318928 A1) in view of Hardy (US 2008/0026583 A1).
Regarding to claim 1, Bian discloses an etching composition comprising:
At least one oxidizing agent comprising hydrogen peroxide, the at least one oxidizing agent being in an amount of 0 to 25 wt.%, preferably 0 to 20 wt.%, most preferably 0.05 to 10 wt.% (paragraph 0018-0019; within applicant's range of 0.1 % to about 30% by weight);
At least one chelating agent (metal/copper complexing agent), the at least one chelating agent being in an amount of about 0.01 to about 5 wt.% (paragraph 0023, abstract, within applicant's range of 0.01% to about 1 % by weight);
At least one metal corrosion inhibitor comprising substituted or unsubstituted benzotriazole (BTA), the at least one metal corrosion inhibitor being in an amount being 0.005 to 10 wt.%, preferably 0.01 to 2 wt.%, including example of 0.05 wt.% and 0.075 wt.% (paragraph 0024, Table 1; within applicant's range of 0.05 to about 1 % by weight);
At least one organic solvent (paragraph 0011-0013, 0027);

Water (abstract, paragraph 0005, 0025);
Wherein the composition has a pH of 8 to 12, preferably 9 to 11.5 (paragraph 0025, within applicant's range of 6.5 to about 9.5).
Regarding to claim 1, Bian fails to disclose at least one chelating agent comprises polyaminopolycarboxylic acid. However, Bian clearly teaches to use chelating agent comprises citric acid, acetic acid, or oxalic acid (aka metal complexing agent; See paragraph 0023). Hardy discloses wherein the at least one chelating agent comprises citric acid, acetic acid, oxalic acid, or polyaminopolycarboxylic acid (complexing agent may comprise common analytical chelating agents such as EDTA- ethylenediaminetetraacetic acid (i.e. polyaminopolycarboxylic acid) and its numerous analogs; paragraph [0108]). Hardy further teaches to use the complexing agent which includes acetic acid, citric acid or  EDTA in the amount of 0.01 to 50 wt.%, preferably 0.02 to 40 wt.% (paragraph 0108, 01110; Note: 0.01 wt.% and 0.02 wt.% are within applicant’s claimed range of 0.01% to 1 % by weight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Bian by select similar chelating agent such that the at least one chelating agent comprises polyaminopolycarboxylic acid, such as EDTA in the amount of 0.01 wt.% or 0.02 wt.% as taught by Hardy, because selecting similar a chelating agent will produce a desire level of copper removal. 


Regarding to claim 3, Bian discloses the at least one oxidizing agent is in an amount of 0 to 25 wt.%, preferable 0 to 20 wt.%, preferable 0.05 to 10 wt.% (paragraph 0018, within applicant's range of 1% to about 30 % by weight).
Regarding to claims 5-6, Bian fails to disclose wherein the polyaminopolycarboxylic acid is selected from the group consisting of mono- or polyalkylene polyamine polycarboxylic acids, polyaminoalkane polycarboxylic acids, polyaminoalkanol polycarboxylic acids, and hydroxyalkylether polyamine polycarboxylic acids (claim 5); or wherein the polyaminopolycarboxylic acid is selected from the group consisting of butylenediaminetetraacetic acid, diethylenetriaminepentaacetic acid, ethylenediaminetetrapropionic acid, triethylenetetraminehexaacetic acid, 1,3-diamino-2-hydroxypropane-N,N,N',N'-tetraacetic acid, propylenediaminetetraacetic acid, ethylenediaminetetraacetic acid, trans-1,2-diaminocyclohexane tetraacetic acid, ethylendiamine diacetic acid, ethylendiamine dipropionic acid, 1,6-hexamethylene-diamine-N,N,N',N'-tetraacetic acid, N,N-bis(2-hydroxybenzyl)ethylenediamine-N,N-diacetic acid, diaminopropane tetraacetic acid, iminodiacetic acid; 1,4,7,10-tetraazacyclododecane-tetraacetic acid, diaminopropanol tetraacetic acid, and (hydroxyethyl)ethylenediaminetriacetic acid (claim 6). However Bian teaches to use chelating agent comprises citric acid, acetic acid, or oxalic acid (aka metal complexing agent; See paragraph 0023).   Hardy teaches wherein the at least one chelating agent comprises citric acid, acetic acid, oxalic acid, or polyaminopolycarboxylic acid. Hardy discloses wherein the polyaminopolycarboxylic acid is 
Claim 7 differs from Bian by the specific range of the chelating agent from 0.1% to about 1 % by weight. Regarding to claim 7, Bian discloses the at least one chelating agent is in an amount of 0.01 to 5 wt.% (paragraph 0023, overlapping applicant's range). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal weight percent of chelating agent because it has been held that determination of workable range is not considered inventive.
Regarding to claims 8-10, Bian discloses at least one metal corrosion inhibitor comprises a benzotriazole or tolyltriazole (Note: tolyltriazole is aka a mixture of 5-methyl-1H-benzotriazole and 4-methylbenzotriazole; paragraph 0024; See evidence "Benzotrizole and Tolyltriazole" via https://www2.mst.dk/Udgiv/publications/2013/12/978-87-93026-81-0.pdf  ).
Claim 11 differs from Bian by the specific range of the metal corrosion inhibitor from 0.1% to about 1 % by weight. Regarding to claim 11, Bian discloses the at least one metal corrosion inhibitor is in an amount of 0.01 wt.% to 2 wt.% (paragraph 0024, overlapping 
Regarding to claim 12, Bian discloses the organic solvent is water soluble ether (See paragraph 0011 -0012), or alcohols (See paragraph 0027).
Regarding to claim 13, Bian discloses the organic solvent is from about 0.001 to about 5 wt. % (paragraph 0012) or about 0.005 to 1 wt. % (paragraph 0013).
Regarding to claim 14, Bian discloses the at least one amidine base comprises a compound selected from the group consisting of substituted or unsubstituted formamidines, substituted or unsubstituted acetamidine (paragraph 0017).
Regarding to claim 16, Bian discloses the at least one amidine base is from 0.1 to 5 wt.% (See paragraph 0017).
Regarding to claim 17, Bian discloses water is from about 89.1 to 89.5 wt.% (See Table 1 at the bottom).

Regarding to claim 18, Bian discloses contacting a semiconductor substrate containing TiN (titanium nitride) features with the composition of claim 1 to remove TiN features (paragraph 0018, 0010, 0028).
Regarding to claim 21, Bian discloses the method does not substantially remove copper (See Fig 1, Fig 2, Table 7).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Bian (2011/0318928 A1) in view of Hardy (US 2008/0026583 A1)  as applied to claims 1-3, 5-6, 8-10,12-14,16-18, 21 and further in view of Sandhu et al. (US 6,099,604).
Regarding to claim 15, Bian and Hardy fail to disclose the compound containing an amidine group in a fused non-aromatic ring is 1,8-diazabicyclo[5.4.0]undec-7-ene or 1,5-diazabicyclo[4.3.0]non-5-ene. However, Bian clearly teaches to use amidine compound (See paragraph 0017). Sandhu discloses wherein the compound containing an amidine group in a fused non-aromatic ring is 1,8-diazabicyclo[5.4.0]undec-7-ene (slurry may comprise polyamines such as 1,8-diazabicyclo[5.4.0]undec-7-ene (compounds containing an amidine group in a fused non-aromatic ring); column 5, lines 60-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Bian and Hardy such that the compound containing an amidine group in a fused non-aromatic ring is 1,8-diazabicyclo[5.4.0] undec-7-ene, as taught by Sandhu, for the advantages of providing a slurry that afford an increased polishing rate for semiconductor wafers and layers present thereon (See Sandhu column 2, lines 41-45).

 	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bian (Us 2011/0318928 A1) in view Hardy (US 2008/0026583 A1) as applied to claims 1-3, 5-6, 8-10,12-14,16-18, 21 and further in view of Noller (US 2013/0200039 Al).
Regarding to claim 16, Bian and Hardy fail to disclose the compound containing an amidine group in a fused non-aromatic ring is 1,8- diazabicyclo[5.4.0]undec-7-ene or 1,5-diazabicyclo[4.3.0]non-5-ene. Noller discloses wherein the compound containing an amidine .

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bian (2011/0318928 A1) in view of Hardy as applied to claims 1-3, 5-6, 8-10, 12-14, 16-18, 21 and further in view of Visintin et al. (US 2009/0301996 A1).
Regarding to claim 19, Bian and Hardy fails to disclose rinsing the semiconductor substrate with a rinse solvent after the contact step. Visintin teaches disclose rinsing the semiconductor substrate with a rinse solvent after the contact step (paragraph 0005, 0087; 0091, 0096). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bian and Hardy in view of Visintin by rinsing the semiconductor substrate with a rinse solvent after the contact step because it helps to remove any residual additives.
Regarding to claim 20, Bian fails to disclose drying the semiconductor substrate after the rinsing step. Visintin discloses drying the semiconductor substrate after the rinsing step (paragraph 0004, 0096). It would have been obvious to one of ordinary skill in the art, before .

(2) Response to Argument
Regarding to previous ground of rejection of claim 1, the Appellant stated “Thus, one skilled in the art would readily understand that Bian teaches a CMP slurry for removing a barrier after the introduction of a low-k dielectric film onto a wafer, while avoiding excessive removal of copper on the wafer. In addition, consistent with the above disclosure, Bian teaches using a copper complexing agent to prevent precipitation of nonferrous metals (such as copper), not to enhance the removal of copper. Indeed, the copper complexing agent disclosed in paragraph [0023] in Bian are relatively weak complexing agents, but are not polyaminopolycarboxylic acids (which are relatively strong complexing agents). Further, to the extent that Bian teaches that its most preferred copper complexing agent is citric acid (which contains no amino group and therefore is not a polyaminopolycarboxylic acid), it teaches one skilled in the art away from using a polyaminopolycarboxylic acid in Bian’s CMP slurry.”  The examiner disagrees.  The appellant’s argument that Hardy teaches one skilled in the art away from using a polyaminopolycarboxylic acid (such as EDTA) in Bian's CMP slurries because doing so would render Bian's CMP slurries unsatisfactory for its intended purpose (i.e., avoiding excessive removal of copper) is not persuasive because both Bian and Hardy teaches to remove copper from the substrate. Further, Bian teaches to use copper complexing agent (aka chelating agent) comprises acetic acid, citric acid, or oxalic acid (See paragraph 0023) wherein the composition is 
The appellant further stated “The Examiner points to Tables 2 and 3 in Bian to support his position that Bian’s slurries are capable of removing copper from a semiconductor substrate. However, although Bian teaches that its slurries can remove copper, it does not negate the teaching in Bian that its intended purpose is to provide a CMP slurry without excessive removal of copper on the wafer. See, e.g., paragraphs [0001], [0004], [0010], and [0023] in Bian. As discussed above, Hardy teaches that in paragraph [0108] that “[t]he oxidation and dissolution of copper metal can be enhanced by the addition of complexing agents: ... and common analytical chelating agents such as EDTA-ethylenediaminetetraacetic acid and its numerous analogs” (emphasis added). In view of the teachings in Hardy, there is no reason for one skilled in the art to include EDTA in Bian’s CMP slurries as suggested by the Examiner. Indeed, one would understand that doing so would enhance dissolution of copper metal, which would lead to excessive removal of copper on a wafer and therefore make Bian’s CMP slurries unsatisfactory for their intended purpose (i.e., avoiding excessive removal of copper).”
The appellant’s argument related to "avoid excessive removal of copper" is subjective, vague, and not commensurate with the scope of the claim.  Further, it is noted that in Table 2, Bian discloses the copper removal rate is between 291 Å/min to 490 Å/min, including example of 350 Å/min, or 360 Å/min or 371 Å/min.  Hardy teaches it is possible to have copper removal rate at 359 Å/min in Table 2 (See Table 2, Article 5).  It is clear from the record that Bian’s copper removal rate at of 350 Å/min, or 360 Å/min or 371 Å/min in Table 2 is within the removal rate at 359 Å/min as suggest by Hardy.  Therefore, both Bian and Hardy clearly teaches to have the similar removal rate (See Bian’s Table 2; Hardy Table 2).
The appellants further stated “The Examiner asserts that “[t]he applicant's argument related to ‘avoid excessive removal of copper’ is subjective and vague.” See the final Office action, page 15, 2™ paragraph. Bian teaches in Tables 2 and 3 that its slurries had a Cu removal rates of 291-590 A/min. Note that Bian’s slurries in Tables 2 and 3 do not contain hydrogen peroxide (i.e., the oxidizing agent recited in claim 1) or a polyaminopolycarboxylic acid (i.e., a chelating agent recited in claim 1). One skilled in the art would understand that including these two components in Bian’s slurries in Tables 2 and 3 (as suggested by the Examiner) would significantly increase their copper removal rates, thereby resulting in excessive removal of copper. Indeed, Hardy teaches that one of its tested compositions contains hydrogen peroxide (i.e., a component recited in claim 1) without a polyaminopolycarboxylic acid (such as EDTA) and removes Cu at a much higher rate (i.e., 1007 A/min and 2471 A/min). See Table 4 in Hardy. Thus, one skilled in the art would have expected that incorporating a polyaminopolycarboxylic acid into the above composition in Hardy would result in a much higher Cu removal rate given that Hardy teaches EDTA can enhance copper oxidation and dissolution. It follows that incorporating hydrogen peroxide and a polyaminopolycarboxylic acid in Bian’s slurries would also increase their copper removal rates. Thus, in view of the teachings in Bian and Hardy, one skilled in the art would not have combined these two references in the manner suggested by the Examiner. Indeed, doing so would result in a CMP slurry that removes Cu excessively (i.e., having a Cu removal rate higher than 1007 A/min) from a wafer, which would be unsatisfactory for the intended purpose of Bian.”  The examiner disagrees.   Table 2 of Bian discloses to use a Slurry 1 to Slurry 11 to remove copper.  Table 3 of Bian discloses to use Slurry 12 to Slurry 18 to remove copper.  Bian clearly discloses the composition of Slurry 1 to slurry 18 in Table 1.  Specifically, Table 1 of Bian discloses Slurry 1 to Slurry 18 comprises 0.75 wt% of hydrogen peroxide as an oxidizing agent.  Therefore, slurry 1-11 in Table 1 and slurry 12 to slurry 18 in Table 2 of Bian comprises 0.75 wt% of hydrogen peroxide as an oxidizing agent (Note: within appellant’s range “the at least one oxidizing agent being from an amount of from about 0.1% to about 30% by weight of the composition”).  
The appellant further stated “In the advisory action dated February 16, 2021 (“Advisory Action”), the Examiner asserts that “[i]n table 2, [Hardy] teaches it is possible to have copper removal rate at 359 angstrom/min. It is noted a copper removal rate of 359 angstrom/min in Hardy is fall within the range disclosed by Bian between 291-590 angstrom/min as argued by applicants.” Although Hardy teaches in Table 2 that Article 5 has a cupper removal rate of 359 A/min, Article 5 is completely different from Bian’s composition and does not include hydrogen peroxide or EDTA. Thus, the Examiner’s reliance on the copper removal rate of Article 5 disclosed in Hardy is clearly misplaced. In addition, to the extent that Hardy teaches that its Article 5 does not include hydrogen peroxide or EDTA, one skilled in the art would readily understand that, if Article 5 in Hardy were modified to include hydrogen peroxide (an oxidizing agent) and EDTA (a chelating agent) to provide the composition recited in claim 1, the resultant composition would have a copper removal rate much higher than 359 A/min.”  The examiner strongly disagrees.  In paragraph [0026], Hardy explicit disclose the process condition and the slurry composition for the Article as disclosed in Table 2.  Specially, in paragraph [0026], Hardy wrote “Both the wafer and abrasive article rotated in a clockwise manner. In addition to rotating, the wafer moved through an arc (approximately 31 mm with a nine second periodicity) starting about 13 mm from the edge of the abrasive article. The abrasive article and carrier head were brought into contact with one another at a downforce of about 350 KPa (50 pounds) unless otherwise specified. Hydrogen peroxide solution (15% by weight H2O2 in deionized water) was pumped onto the wafer and abrasive interface at a flow rate of about 80 ml/minute.” It is clearly from the record that the slurry of Hardy comprise hydrogen peroxide as an oxidizing agent.  Further, Hardy teaches to use EDTA (ethylenediamine tetraacetic acid) as a chelating agent in paragraph [0108].
The appellant further stated “Indeed, neither Bian nor Hardy discloses or suggests an etching composition that includes at least one chelating agent containing a polyaminopolycarboxylic acid in an amount of from about 0.01% to about 1% by weight of the composition, as recited in claim 1. Indeed, although Bian discloses in paragraph [0023] that its composition can contain 0.01 to 5 weight percent copper complexing agent, it does not disclose or suggest that the copper complexing agent can be a polyaminopolycarboxylic acid, let alone a polyaminopolycarboxylic acid in an amount of from about 0.01% to about 1% by weight of the composition, as recited in claim 1. Further, although Hardy mentions that EDTA can be used in its composition (see, e.g., claim 31), itis completely silent on the amount of EDTA. For example, although Hardy teaches in paragraph [0110] that “the concentration of the complexing agent in deionized water is typically from about 0.01 to 50% by weight, preferably 0.02 to 40% by weight” (emphasis added), one skilled in the art would readily understand that this paragraph teaches the concentration of a complexing agent in a starting material (i.e., an aqueous solution containing the complexing agent), but does not teach the concentration of the complexing agent in the working fluid in Hardy (which includes a surfactant and a buffer).”  The examiner disagrees.  Bian teaches to use 0.01 to 5 wt.% of chelating agent (aka complexing agent), wherein the chelating agent comprises acetic acid, citric acid, or oxalic acid (paragraph 0023, Note: 0.01 wt.% is within applicant's range of 0.01% to about 1 %). Hardy teaches to use 0.01 wt.% to 50 wt.%, preferable 0.02 wt.% to 40 wt.% of chelating agent (aka complexing agent), wherein the chelating agent comprises acetic acid, citric acid, oxalic acid, or EDTA (ethylenediaminetetraacetic acid) (See paragraph 0108, 0110; Note 0.01 wt.% or 0.02 wt.% is within applicant's range of 0.01% to about 1 % ).  
The appellants further stated “Specifically, the inventors found that the composition recited in claim 1 could selectively etch TiN features without substantially etching other metals in a semiconductor device. For example, prior to the filing of the present application, the inventors tested comparative etching compositions CFE-1 to CFE-4 and inventive etching composition FE-4, all of which contained an oxidizing agent (i.e., H2O2), a chelating agent (i.e., a polyaminopolycarboxylic acid), a metal corrosion inhibitor (i.e., 5-methylbenzotriazole), a water soluble organic solvent (i.e., ethylene glycol monobutyl ether), an amidine base (i.e., 1,8- diazabicyclo[5.4.0]undec-7-ene), and water. See Table 3 on page 22 of the Specification as originally filed. These etching compositions had a pH ranging from 4 to 8.2-8.3. The results showed that, the TiN etch rate and the Co etch rate of comparative etching compositions CFE-1 to CFE4 failed to meet both conditions (a) (i.e., having a TiN etch rate > 100 A/minute) and (b) (i.e., having a Co etch rate of < 1 A/minute) outlined in paragraph [0074] of the Specification for effectively removing TiN features without substantially etching other metals. /d at Table 4. By contrast, the TiN etch rate and the Co etch rate of inventive etching composition FE-4 (which is covered by claim 1) successfully met both conditions (a) and (b) outlined above. /d. Other inventive compositions disclosed in the present Specification and covered by claim 1 (e.g., FE-1 to FE-3 and FE-5 to FE-8) also exhibited unexpected results consistent with the above findings.”  The examiner disagrees.  The appellant’s argument regarding unexpected result does not commensurate with the scope of the claims.  Specifically, the data in appellant’s Table 3 and Table 4 does not show all the end points of the weight percentage range of all the ingredients claimed by applicants.  For example, Table 3 fails to show the amount of polyaminopolycarboxylic acid is between 0.01 wt% to 1 wt%.  Table 3 discloses to use diethylenetriaminepentaacetic acid (DPTA) at amount of 1.00 g in all examples.  Table 3 also show that amount of 5-methyl benzotriazole equal to 0.88 g and the amount of H2O2 equals to 153.34 g for all examples.  Further, the table 1-9 fails to disclose a pH of 9.5.  Further, the teaching of diethylenetriaminepentaacetic acid (DPTA) in table 3 is much narrower than the limitation “polyaminopolycarboxylic acid” because DPTA is one example or species of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BINH X TRAN/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        
Conferees:
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.